Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding-precedent in this circuit.
PER CURIAM:
Vernon Roberts petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his 28 U.S.C. § 2254 (2006) petition. He seeks an order from this court directing the district court to act. Our review of the district court docket sheet reveals that the court denied relief on Roberts’s § 2254 petition by order entered February 18, 2009. Accordingly, because the district court has recently decided Roberts’s case, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.